Citation Nr: 1146046	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-10 493	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for right leg disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1968 to January 1970, with additional service in the Arkansas Army National Guard.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing is associated with the claims file.  At the time of his hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).


VA Examination and Opinion

At his Board hearing and in documents of record, the Veteran contends that he injured his right knee and leg in 1992 while training for the Arkansas Army National Guard at Camp Shelby, Mississippi.  The Veteran states that the injury occurred during a field exercise for Reserve Component Noncommissioned Officers (NCO) leadership academy when he jumped off a truck while wearing a heavy backpack.  

The Board acknowledges that the Veteran has variously reported that he attended the Reserve Component NCO leadership academy in May 1992, November 1992, and March 1994.  However, his service personnel records reveal that he was at Camp Shelby for such training from November 7, 1992, to November 24, 1992.  Moreover, a certificate reflecting the Veteran's graduation from such program dated November 21, 1994, is of record.  Therefore, the Board finds that the Veteran attended the Reserve Component NCO leadership academy at Camp Shelby in November 1992.  

The Veteran is essentially claiming that he injured his right knee and right leg during the course of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

Here, the Veteran is competent to testify to a right knee and leg injury during National Guard NCO training in 1992.  In this regard, the Veteran is competent to report symptoms of pain, weakness, and swelling he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Based upon a review of his service personnel records, the Veteran completed the NCO training in November 1992.  Bolstering his account, he submitted a copy of a May 1993 letter to his commander, indicating he injured his knee during his time at Camp Shelby and could no longer continue his National Guard duties.  The Veteran was subsequently honorably discharged from the National Guard in September 1993.  Therefore, the Board finds the Veteran's assertion of a right knee and leg injury during a period of INACDUTRA or ACDUTRA in November 1992 while at the Reserve Component NCO leadership academy at Camp Shelby to be credible.  

Additionally, the record suggests continuity of symptomatology since service.  Specifically, the Veteran asserts that he has been experiencing persistent pain, weakness, and swelling in his right knee and leg.  See May 2009 notice of disagreement; see also generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that a VA examination to determine the nature and etiology of any current right knee and leg disorder is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board also observes that, in an April 2009 VA treatment record, the Veteran reported that he has had a swollen right knee intermittently since he hurt it in active duty in Vietnam.  In this regard, the Board notes that the Veteran is the recipient of the Purple Heart, which denotes combat service.  When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13   (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b)  "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").  Therefore, the VA examiner should also offer an opinion as to whether the Veteran's right knee and leg disorders are a result of an injury sustained during his combat service.

The Veteran has also raised the possibility of entitlement to service connection for a right leg disorder as secondary to his claimed right knee disorder.  In this regard, service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Since the Veteran asserts that the right leg disability is secondary to a right knee disorder, the VA examination and medical opinion should address this theory of entitlement as well.  Id.

Veterans Claims Assistance Act of 2000 (VCAA) Notice of Secondary Service Connection

While on remand, the Veteran should also be provided with proper VCAA notice with respect to the secondary aspect of his claim for service connection for a right leg disorder.  In this regard, he has not been provided with notice of the information and evidence necessary to establish entitlement to service connection on a secondary basis.   


VA Treatment Records

The Board further finds that a remand is necessary in order to obtain any outstanding VA treatment records.  In this regard, the Veteran testified at his Board hearing that he was recently fitted for a brace for his right knee and leg from his primary care doctor, Dr. K., at the VA Medical Center (VAMC) in North Little Rock, Arkansas.  Hearing Transcript (T.) at 13.  There are no records from that VAMC associated with the claims file since April 2009, over two and a half years ago.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, such records should be obtained and associated with the Veteran's claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right leg disorder as secondary to a right knee disorder.  

2.  Obtain all outstanding treatment records from the North Little Rock VA Medical Center dated from April 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his claimed right knee and leg disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should then address the following inquiries:

a)  The examiner should identify all current diagnoses of the Veteran's right knee and right leg.  

b)  For each right knee and right leg disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is related to any injury sustained during the Veteran's combat service in Vietnam; related to any injury sustained during the Veteran's National Guard service in November 1992; or is otherwise related to his military service.  For purposes of this examination, the examiner must consider the Veteran's assertion of a right knee and leg injury during his combat service and during Army National Guard training in November 1992 as credible.   

c.)  For each right leg disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder was caused or aggravated (permanently worsened beyond the natural progress) by a right knee disorder.

In offering his opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of his right knee and leg disorders.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

